UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1554


ROBERT HILL; MARY HILL, his wife, Individually             and   on
behalf of all others similarly situated,

                Plaintiffs - Appellants,

          v.

SCA CREDIT SERVICES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:14-cv-29565)


Submitted:   October 19, 2015              Decided:   November 10, 2015


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph C. Young, Jed R. Nolan, HAMILTON, BURGESS, YOUNG &
POLLARD, PLLC, Fayetteville, West Virginia; Troy N. Giatras, THE
GIATRAS   LAW  FIRM,  PLLC,   Charleston,  West   Virginia,  for
Appellants.   Paul C. Kuhnel, Kevin P. Oddo, John T. Jessee,
Joseph M. Rainsbury, LECLAIR RYAN, PC, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Hill and Mary Hill appeal from the district court’s

order granting Defendant’s Fed. R. Civ. P. 12(b)(6) motion and

dismissing their amended class action complaint for failure to

state a claim, confining their appeal to the district court’s

dismissal       of    their       claims    alleging          violations       of    the       West

Virginia Consumer Credit and Protection Act (WVCCPA), see W. Va.

Code     Ann.        §§ 46A-1-101          to        46A-8-102        (LexisNexis         2015).

We affirm.

       We review a district court’s dismissal under Rule 12(b)(6)

for    failure        to     state     a        claim      de       novo,     “assuming         all

well-pleaded, nonconclusory factual allegations in the complaint

to be true.”         Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir.

2011).      “To       survive      a   motion         to   dismiss      pursuant         to    Rule

12(b)(6), plaintiffs’ ‘[f]actual allegations must be enough to

raise a right to relief above the speculative level,’ thereby

‘nudg[ing]      their       claims     across        the     line    from     conceivable        to

plausible.’”         Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)).            Although we “must accept the truthfulness of

all factual allegations” in the complaint, Burnette v. Fahey,

687 F.3d 171, 180 (4th Cir. 2012), statements of bare legal

conclusions       “are      not    entitled          to    the   assumption         of   truth.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).                           We will accept the

conclusions      the       plaintiffs      draw       from    the     facts    “only      to    the

                                                 2
extent they are plausible based on the factual allegations.”

Burnette,        687    F.3d    at    180.        Additionally,           like    the     district

court,      we   may     consider      documents            attached      to   the     complaint.

Sec’y of State for Defence v. Trimble Navigation Ltd., 484 F.3d

700, 705 (4th Cir. 2007).                   Where a conflict exists between “the

bare allegations of the complaint” and any attached exhibit,

“the    exhibit         prevails.”           Fayetteville           Inv’rs       v.    Commercial

Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991).

       We    conclude         after    review          of    the    amended       class    action

complaint, the letters attached thereto, and the parties’ briefs

that the district court did not reversibly err in dismissing the

complaint.             The    Hills    did       not    articulate        facts       that,    when

accepted as true, demonstrate plausible claims for relief under

the         WVCCPA.                        See          W.          Va.          Code          Ann.

§§ 46A-2-124, -125, -127, -128, & 46A-6-102(7)(M); Chevy Chase

Bank v. McCamant, 512 S.E.2d 217, 225 (W. Va. 1998); Orlando v.

Fin. One of W. Va., Inc., 369 S.E.2d 882, 885 (W. Va. 1988).

Accordingly, we affirm the district court’s order.                                    Hill v. SCA

Credit      Servs.,      Inc.,       No.    5:14-cv-29565           (S.D.W.      Va.    Apr.    22,

2015).

       We dispense with oral argument because the facts and legal

contentions        are       adequately      presented         in   the    materials        before

this court and argument would not aid the decisional process.

                                                                                          AFFIRMED

                                                  3